DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 02/01/2022 amending Claims 1 and 3 – 9. Claims 1, 2 – 7 and 9 are examined.  Claim 8 remains withdrawn from consideration as a result Applicant reply to the Restriction Requirement mailed on 10/28/2020.
Drawings
The drawings are objected to because:
the vertical axis of fig. 3 is inconsistent with the description in Applicant specification (substitute version filed on 07/26/2021) of fig. 3; for example fig. 3 is described as best understood although the language is unclear in Applicant par. 44 as a conversion from a fuel control signal command value to a format of “0 to 1” wherein the fuel control signal command value is from fig. 2 in a percentage format; however the vertical axis of fig. 3 is labeled with a percentage symbol; and

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 
Specification
The amendment filed on 02/01/2022 is acceptable.
The disclosure is objected to because of the following informalities: 
the meaning of par. 21 is unclear; for example par. 21 appears to state that fig. 6 shows “ [1] each of a relationship between a first fuel distribution ratio and a pressure difference of a first fuel nozzle and a [2] relationship between the first fuel distribution ratio and fuel characteristics according to an embodiment of the present invention”; however there is only one curve in fig. 6; it is unclear if relationship 1 and 2 above are both represented by the same curve or there is only one relationship represented by the curve of fig. 6; the content of fig. 6 is further discussed in Applicant par. 55 however there is not clarification of this issue; and
par. 52 states at bottom “the correction value determination unit 103 increases .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is noted that line numbers cited below include lines with strikethrough of the claim set filed on 02/01/2022.
Claim 1 recites “a first correction value of the opening degree of the second flow Claim 9 recites similar limitations and is rejected for the same reasons.  
Claims dependent thereon are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 – 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “a value of a first pressure difference between the first flow rate adjustment valve and the second flow rate adjustment valve” in lines 19-20 and recites “a value of a second pressure difference between the first flow rate adjustment valve and the third flow rate adjustment valve” in lines 23-24.   The meaning of a pressure difference between two valves is not clear.  The pressure in a fuel line can change across a valve such that it is not clear between what two locations the claimed pressure difference takes place. Therefore, it is unclear how the claim is infringed.  Claim 9 recites similar limitations and is rejected for the same reasons.
Claim 1 recites the limitation "the correction" in lines 29 and 30.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if the correction recitation refers to 1) one of the three different “correction values” or 2) is a new limitation.  Claim 9 recites the same limitations and is rejected for the same reasons.
The meaning of the phrase “converting the third fuel distribution ratio FX1 from 0 to 1 in a relationship between the third fuel distribution ratio FX1 and fuel control signal command values” in ll. 34-35 of claim 1 and 9 is unclear.  Examiner was not able to determine scope of the claim either by 1) the plain meaning of the words in the instant phrase or 2) by reference to Applicant specification.  The instant language is discussed in Applicant par. 44 as best understood.  Claim 9 has a similar recitation and is rejected for the 
Claim 1 recites in the last three lines “fuel signal command values”.  It is unclear is this recitation 1) refers to the fuel signal command value recited in line 7 of claim 1, or 2) is a different fuel signal command value.  Claim 9 has a similar recitation and is rejected for the same reasons.
Claim 3 recites the limitation "the corrected pressure for the pressure of the third flow rate adjustment valve" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear at what point in claims 1 or 3 a pressure for the third flow rate adjustment valve has been corrected.
Claim 4 recites in line 5 “a first fuel control signal command value”.  The meaning of this recitation is unclear in light of Applicant specification.  It is unclear if the instant command value is 1) a value from unit 103 in fig. 1, 2) a value from unit 102, 3) a value representing a combination of signals from units 102 and 103, or 4) has some other meaning.  For example the fuel control signal command value relating to valve 20 of the stem line Ra is based on an output of an electric generator to be consistent with the output of the gas turbine 1 as discussed in Applicant par. 26.  However there appears to be less clarity regarding the meaning of the command value relating to the branch line valves 30, 40 and 50
Claim 5 recites the limitation "the corrected pressure for the pressure of the second flow rate adjustment valve" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear at what point in claims 1, 4 or 5 a pressure for the second flow rate adjustment valve has been corrected.
Claims dependent thereon are rejected for the same reasons.
Examiner Comment
Because there are many 35 USC 112 analyses prior art was not able to be applied to the current claim set because the claim scope could not be fully determined.  The claimed invention as best understood by examiner includes a scenario wherein a flow rate through the second branch line is reduced.  As a result of this scenario the flow rate provided through another branch line that appears to be the third branch line is increased wherein the increase is determined by the formula FTH = FX1 + FX2 x FX3 in claim 1 wherein FX1 appears to be a baseline value of the third branch line.  It is not clear what FX2 represents in terms of the physics of the structure being claimed.  FX3 appears to represent a correction coefficient based on a pressure difference related to the second branch line.
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant states on the top of page 12 of the Remarks filed on 02/01/2022 that FX3 is derived from the [Math. 2] equation.  In response FX3 appears to be determined based on fig. 4 and used to the [Math. 2] equation FTH = FXl + FX2 x FX3 to solve for FTH, FTH being a fuel distribution ratio.  There are analyses in the 35 USC 112 section above regarding this equation.  It is not clear how FX2 is determined as discussed above.
The rejection under 35 USC 112(b) of claims 1 and 9 in par. 15 of the final 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
teach stem line and branch lines with fuel valves: US Patents 3020717, 4918925, 6092362, 6880325, 7549293, , 8915059, 9677686; and US Pubs. 20070089395, 20070163267, 20080016875, 20090145131, 20090223226, 20100168980, 20100174466.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741